FILED
                             NOT FOR PUBLICATION                             JUN 19 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELDIS GJIKANI, a.k.a. Alberto Cappi,              No. 12-73201

               Petitioner,                        Agency No. A088-476-325

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Eldis Gjikani, a native and citizen of Albania, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part,

and deny in part the petition for review.

      We lack jurisdiction to review the agency’s determination that Gjikani’s

asylum application was untimely because the facts underlying that determination

are disputed. See 8 U.S.C. § 1158(a)(3); Sumolang v. Holder, 723 F.3d 1080, 1082

(9th Cir. 2013) (no jurisdiction to review untimeliness determination based on

underlying factual dispute).

      Gjikani fled Albania in 2004 due to a blood feud with an individual who

harassed his family and sought to harm him. Substantial evidence supports the

agency’s finding that Gjikani failed to establish that he suffered harm or fears harm

from the Albanian government or a source that the government was or would be

unable or unwilling to control. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154

(9th Cir. 2005) (record did not compel government was unable or unwilling to

control harassers); see also Aguilar-Ramos v. Holder, 594 F.3d 701, 705 n.6 (9th

Cir. 2010) (“[c]ountry reports are accorded special weight in removal

proceedings”). Contrary to Gjikani’s contentions in his opening brief, it was his

burden to demonstrate that the Albanian government was unable or unwilling to

control the person he fears. See Nahrvani, 399 F.3d at 1154. Gjikani’s contention

                                            2                                 12-73201
that the agency failed to consider certain evidence does not overcome the

presumption that the agency reviewed all of the evidence he presented. See Larita-

Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000). Thus, Gjikani’s

withholding of removal claim fails.

      Finally, Gjikani does not make any arguments in his opening brief regarding

the agency’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259 (9th Cir 1996) (issues not supported by argument are deemed abandoned).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  12-73201